Dear Representative Johns:
You have requested an opinion of this office on behalf of the West Calcasieu Parish Community Center Authority (Authority) regarding the methods by which the Authority can acknowledge or recognize donations to the Authority for the soon to be completed Community Center. Specifically, you inquire as to whether the Authority can, for a limited period of time, confer the "naming rights" to the Community Center or parts thereof after a business, organization, and/or individual in recognition of a donation. The naming rights would be a condition of the donation and would relate to certain areas of the center or the center itself depending of the size of the donation and would include advertising materials associated with the Community Center activities.
The West Calcasieu Parish Community Center Authority constitutes a political subdivision of the state pursuant to Article VI, Section 43 and44(2) of the 1974 Louisiana Constitution. As a political subdivision, it possesses those powers conferred by our state constitution and laws.
R.S. 33:4576 created the West Calcasieu Parish Community Center Authority, the purpose of which is to build, maintain, and operate a rodeo arena, sports complex, or community center. Pursuant to R.S. 33:4576
(B)(1) the governing authority of the West Calcasieu Parish Community Center Authority consists of seven members who serve without compensation.
LSA R.S. 33:4576 (C) sets forth the powers and duties of the Authority and include the following:
  To enter into contracts for the sale, lease, or exchange of property of or for the authority
  To accept donations of money or property for use to accomplish the authority's purposes from public or private sources.
This office is unaware of any provision of state law that would prohibit a conditional donation or prohibit the Authority from engaging in the type of naming recognition/fund-raising activities described in your request. Our office has previously recognized the authority of a public entity to confer naming rights to a particular area within a public building in recognition of a donation and the ability of a donor to place restrictions or conditions upon a donation to a public entity as authorized by C.C. 1527. Op. Atty. Gen. Nos. 03-0201, 00-66, 03-0320 and 90-308.
Furthermore, the language of R.S. 33:4576, makes it is clear that the Legislature intended to give the Authority the power to solicit and accept donations from private sources to accomplish its purpose of building, maintaining and operating the community center. Implicit in such power is the authority to accept conditional donations and acknowledge and recognize the donations by granting naming rights to the Community Center or parts thereof for a limited period of time. However, any action of the Authority is subject to R.S. 14:316 which prohibits the naming of public buildings and parks in honor of any living person and specifically provides as follows:
  No public building, public bridge, public park, public fish preserve, or public wildlife refuge built, constructed, and maintained in whole or in part with public funds and title to which stands in the name of the state or any of its subdivisions or in the name of any institution receiving its support in whole or in part from the state shall be named in honor of any living person.
It is therefore the opinion of our office that pursuant to its statutory authority the West Calcasieu Parish Community Center Authority may accept donations from private sources and as a condition of the donation or in acknowledgement or recognition of the donation confer naming rights to the Community Center or parts thereof for a limited time subject to the limitations set forth in R.S. 14:316.
If you have any questions or comments, please do not hesitate to contact our office.
With kindest regards,
                                  Very truly yours, CHARLES C. FOTI, JR. ATTORNEY GENERAL
                              BY: ____________________ RICHARD L. MCGIMSEY ASSISTANT ATTORNEY GENERAL
CCF/RLM/dam